DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing on 10/10/2022.  Since the initial filing, claims 1 and 16 have been amended, claim 2 has been cancelled and no claims have been added.  Thus, claims 1 and 3-24 are pending in the application.
In regards to the previous 112 rejections, applicant has amended to cover come these rejections and thy are therefore withdrawn and new rejections entered below.
In regards to the previous 103 rejections, applicant has amended and these rejections have therefore been withdrawn with new rejections entered below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 12 sates limitations regarding the time limits for the first and second respiratory ailment categories being different.  As this limitation has already been established in preceding claim 1 via the most recent amendment, claim 12 no longer further limits claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-5, 12-13, 16 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clapp (US 2016/0151232) in view of Logan (US 2020/0368100).
In regards to claim 1, Clapp discloses a high frequency chest wall oscillation apparatus (system 10, title, abstract, paragraph 35) comprising a housing (system 10 includes shell or housing 17, paragraph 43), an air pulse generator carried by the housing (system 10 includes air flow generator 12, paragraph 36), circuitry carried by the housing and configured to control the air pulse generator (controller 160, paragraph 36), and a control panel carried by the housing and coupled to the circuitry (visual display 73, paragraph 43).
While Clapp discloses the control panel permitting a user to select at least two treatment options (display 73 presents options for us, paragraph 47 line 6-8 and paragraph 52 line 5-11) comprising application of pressure pulses from the air pulse generator to a chest of a patient (air pulsed transferred from generator 12 to vest 18, paragraph 50), it does not disclose the control panel including a display that displays a name of a first respiratory ailment of a patient and a name of a second respiratory ailment of the patient, the control panel having a first button adjacent the name of the first respiratory ailment of the patient shown on the display and corresponding to a treatment required for the first respiratory ailment, the control panel further having a second button adjacent the name of the second respiratory ailment of the patient shown on the display and corresponding to a treatment required for the second respiratory ailment, the control panel permitting a user to select one of the first button or the second button, wherein selecting the first button applies pressure pulses from the air generator to a chest of the patient configured to treat the first respiratory ailment and selecting the second button applies pressure pulses from the air generator to the chest of the patient configured to treat the second respiratory ailment, a first range of selectable baseline pressures of the pressure pulses for the first respiratory ailment being different than a second range of selectable baseline pressures of the pressure pulses for the second respiratory ailment, wherein the air pulse generator operates for a first predetermined time limit during the treatment required for the first respiratory ailment in response to selection of the first button, wherein the air pulse generator operates for a second predetermined time limit during the treatment required for the second respiratory ailment in response to selection of the second button, and wherein the first predetermined time limit is different than the second predetermined time limit.
However, Logan teaches a device for providing controlled pressure to a body wherein the control panel including a display that displays a name of a first ailment of a patient and a name of a second ailment of the patient (paragraph 30-32, Fig 2A-2B), the control panel having a first button adjacent the name of the first ailment of the patient shown on the display and corresponding to a treatment required for the first ailment, the control panel further having a second button adjacent the name of the second ailment of the patient shown on the display and corresponding to a treatment required for the second ailment (Fig2A-2B), the control panel permitting a user to select one of the first button or the second button, wherein selecting the first button applies pressure from the air generator to the patient configured to treat the first ailment and selecting the second button applies pressure from the air generator to the patient configured to treat the second ailment (paragraph 29), a first range of selectable baseline pressures for the first ailment being different than a second range of selectable baseline pressures for the second ailment (Fig 4), wherein the air generator operates for a first predetermined time limit during the treatment required for the first ailment in response to selection of the first button, wherein the air generator operates for a second predetermined time limit during the treatment required for the second ailment in response to selection of the second button, and wherein the first predetermined time limit is different than the second predetermined time limit (paragraph 30 line 4-8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clapp wherein the control panel including a display that displays a name of a first respiratory ailment of a patient and a name of a second respiratory ailment of the patient, the control panel having a first button adjacent the name of the first respiratory ailment of the patient shown on the display and corresponding to a treatment required for the first respiratory ailment, the control panel further having a second button adjacent the name of the second respiratory ailment of the patient shown on the display and corresponding to a treatment required for the second respiratory ailment, the control panel permitting a user to select one of the first button or the second button, wherein selecting the first button applies pressure pulses from the air generator to a chest of the patient configured to treat the first respiratory ailment and selecting the second button applies pressure pulses from the air generator to the chest of the patient configured to treat the second respiratory ailment, a first range of selectable baseline pressures of the pressure pulses for the first respiratory ailment being different than a second range of selectable baseline pressures of the pressure pulses for the second respiratory ailment, wherein the air pulse generator operates for a first predetermined time limit during the treatment required for the first respiratory ailment in response to selection of the first button, wherein the air pulse generator operates for a second predetermined time limit during the treatment required for the second respiratory ailment in response to selection of the second button, and wherein the first predetermined time limit is different than the second predetermined time limit as taught by Logan as this would allow the user to easily navigate device settings appropriate for their needs.
In regards to claim 3, Clapp in view of Logan teaches the device of claim 1 and Clapp further discloses wherein the control panel comprises a touchscreen display (paragraph 47 line 3-4).
In regards to claim 4, Clapp in view of Logan teaches the device of claim 1 and Clapp further discloses wherein the first respiratory ailment is cystic fibrosis (paragraph 3 line 3).
In regards to claim 5, Clapp in view of Logan teaches the device of claim 4 and Clapp further teaches wherein the second respiratory ailment is one of bronchiectasis (paragraph 3 line 3) or a neuromuscular ailment (paragraph 3 line 5).
In regards to claim 12, Clapp in view of Logan teaches the device of claim 1 and the combination further teaches wherein a first time for applying the pressure pulses for the first respiratory ailment is different than a second time limit for applying the pressure pulses for the second respiratory ailment (Clapp: paragraph 50 and 54 line 14-17; Logan: paragraph 30 line 4-8).
In regards to claim 13, Clapp in view of Logan teaches the device of claim 1.
While Clapp teaches wherein the device may store multiple therapy modes with individualized parameters (paragraph 53-55) and that one of the adjustable parameters is frequency (paragraph 37 and 54 line 11-17), it does not disclose wherein a first frequency of the pressure pulses for the first respiratory ailment is different than a second frequency of the pressure pulse for the second respiratory ailment.  
However, Logan teaches wherein a first frequency of the pressure pulses for the first respiratory ailment is different than a second frequency of the pressure pulse for the second respiratory ailment (selection of treatment category defines separate pulse time and cycle time which Examiner interprets as describing frequency of pulses, paragraph 30 line 8-13).
In regards to claim 16, Clapp discloses a high frequency chest wall oscillation apparatus (system 10, title, abstract, paragraph 35) comprising a housing (system 10 includes shell or housing 17, paragraph 43), an air pulse generator carried by the housing (system 10 includes air flow generator 12, paragraph 36), circuitry carried by the housing and configured to control the air pulse generator (controller 160, paragraph 36), and a control panel carried by the housing and coupled to the circuitry (visual display 73, paragraph 43).
While Clapp discloses the control panel permitting a user to select at least two treatment options (display 73 presents options for us, paragraph 47 line 6-8 and paragraph 52 line 5-11) comprising application of pressure pulses from the air pulse generator to a chest of a patient (air pulsed transferred from generator 12 to vest 18, paragraph 50), it does not disclose wherein the control panel including a display that displays a name of a first respiratory ailment of a patient and a name of a second respiratory ailment of the patient, the control panel having a first button adjacent the name of the first respiratory ailment of the patient shown on the display and corresponding to a treatment required for the first respiratory ailment, the control panel further having a second button adjacent the name of the second respiratory ailment of the patient shown on the display and corresponding to a treatment required for the second respiratory ailment, the control panel permitting a user to select one of the first button or the second button, wherein selecting the first button applies pressure pulses from the air generator to a chest of the patient configured to treat the first respiratory ailment and selecting the second button applies pressure pulses from the air generator to the chest of the patient configured to treat the second respiratory ailment, wherein the air pulse generator operates at a first frequency of the pressure pulses during the treatment required for the first respiratory ailment in response to selection of the first button, wherein the air pulse generator operates at a second frequency of the pressure pulses during the treatment required for the second respiratory ailment in response to selection of the second button, and wherein the first frequency is different than the second frequency.
However, Logan teaches a device for providing controlled pressure to a body wherein the control panel including a display that displays a name of a first ailment of a patient and a name of a second ailment of the patient (paragraph 30-32, Fig 2A-2B), the control panel having a first button adjacent the name of the first ailment of the patient shown on the display and corresponding to a treatment required for the first ailment, the control panel further having a second button adjacent the name of the second ailment of the patient shown on the display and corresponding to a treatment required for the second ailment (Fig2A-2B), the control panel permitting a user to select one of the first button or the second button, wherein selecting the first button applies pressure from the air generator to the patient configured to treat the first ailment and selecting the second button applies pressure from the air generator to the patient configured to treat the second ailment (paragraph 29), wherein the air pulse generator operates at a first frequency of the pressure pulses during the treatment required for the first ailment in response to selection of the first button, wherein the air pulse generator operates at a second frequency of the pressure pulses during the treatment required for the second ailment in response to selection of the second button, and wherein the first frequency is different than the second frequency (selection of treatment category defines separate pulse time and cycle time which Examiner interprets as describing frequency of pulses, paragraph 30 line 8-13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clapp wherein the control panel including a display that displays a name of a first respiratory ailment of a patient and a name of a second respiratory ailment of the patient, the control panel having a first button adjacent the name of the first respiratory ailment of the patient shown on the display and corresponding to a treatment required for the first respiratory ailment, the control panel further having a second button adjacent the name of the second respiratory ailment of the patient shown on the display and corresponding to a treatment required for the second respiratory ailment, the control panel permitting a user to select one of the first button or the second button, wherein selecting the first button applies pressure pulses from the air generator to a chest of the patient configured to treat the first respiratory ailment and selecting the second button applies pressure pulses from the air generator to the chest of the patient configured to treat the second respiratory ailment, wherein the air pulse generator operates at a first frequency of the pressure pulses during the treatment required for the first respiratory ailment in response to selection of the first button, wherein the air pulse generator operates at a second frequency of the pressure pulses during the treatment required for the second respiratory ailment in response to selection of the second button, and wherein the first frequency is different than the second frequency as taught by Logan as this would allow the user to easily navigate the device to chose the treatment best suited for their needs.
In regards to claim 22, Clapp in view of Logan teaches the device of claim 16 and Clapp further discloses wherein: the first respiratory ailment is cystic fibrosis (paragraph 3 line 3), and the second respiratory ailment is one of bronchiectasis (paragraph 3 line 3) or a neuromuscular ailment (paragraph 3 line 5).
In regards to claim 23, Clapp in view of Logan teaches the device of claim 16 and the combination further discloses wherein a first time limit for applying the pressure pulses for the first respiratory ailment is different than a second time limit for applying the pressure pulses for the second respiratory ailment (Clapp: paragraph 54 line 14-17; Logan: paragraph 30 line 4-8).
In regards to claim 24, Clapp in view of Logan teaches the device of claim 16 and Clapp further discloses wherein the circuitry controls the air pulse generator by transmitting a current to the air pulse generator, wherein the current is adjustable to adjust an intensity of the pressure pulses from the air pulse generator (paragraph 50).
Claim 6-11, 14-15 and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clapp (US 2016/0151232) in view of Logan (US 2020/0368100) as applied above and in further view of Van Brunt (US 2004/0097842).
In regards to claim 6, Clapp in view of Logan teaches the device of claim 1.
While Clapp does not explicitly disclose wherein the first range of selectable baseline pressures has a maximum baseline pressure greater than a maximum baseline pressure of the second range of selectable baseline pressures, Clapp does teach wherein the device may store multiple therapy modes with individualized parameters (paragraph 53-55) and that one of the adjustable parameters is baseline pressure (paragraph 54).  Further, baseline pressure represents a variable that may be optimized through routine experimentation (see MPEP 2144.05 II A).  With respect to routine optimization, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges which result from routine experimentation.  Additionally, baseline pressure is also representative of a results-effective variable (see MPEP 2144.05 II B), the baseline pressure results in a recognized result to maximize the effectiveness of the oscillatory pressure (Van Brunt: paragraph 91) , and where there is a design need for such a results-effective variable to be optimized, alongside a finite number of solutions, under the KSR ruling, optimizing pertinent ranges would be "obvious to try," and therefore not patentably distinct over the prior art.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clapp wherein the first range of selectable baseline pressures has a maximum baseline pressure greater than a maximum baseline pressure of the second range of selectable baseline pressures as the baseline pressures may be optimized through experimentation to compensate for variable device sizes or needed tightness (Van Brunt: paragraph 62 line 8-10) to ensure the most effective treatment (Van Brunt: paragraph 91).
In regards to claim 7, Clapp in view of Logan and Van Brunt teaches the device of claim 6.
While Clapp does not explicitly disclose wherein the first range of selectable baseline pressures has a minimum baseline pressure greater than a minimum baseline pressure of the second range of selectable baseline pressures, Clapp does teach wherein the device may store multiple therapy modes with individualized parameters (paragraph 53-55) and that one of the adjustable parameters is baseline pressure (paragraph 54).  Further, baseline pressure represents a variable that may be optimized through routine experimentation (see MPEP 2144.05 II A).  With respect to routine optimization, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges which result from routine experimentation.  Additionally, baseline pressure is also representative of a results-effective variable (see MPEP 2144.05 II B), the baseline pressure results in a recognized result to maximize the effectiveness of the oscillatory pressure (Van Brunt: paragraph 91) , and where there is a design need for such a results-effective variable to be optimized, alongside a finite number of solutions, under the KSR ruling, optimizing pertinent ranges would be "obvious to try," and therefore not patentably distinct over the prior art.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clapp wherein the first range of selectable baseline pressures has a minimum baseline pressure greater than a minimum baseline pressure of the second range of selectable baseline pressures as the baseline pressures may be optimized through experimentation to compensate for variable device sizes or needed tightness (Van Brunt: paragraph 62 line 8-10) to ensure the most effective treatment (Van Brunt: paragraph 91).
In regards to claim 8, Clapp in view of Logan teaches the device of claim 1.
While Clapp does not explicitly disclose wherein a mean baseline pressure of the first range of selectable baseline pressures is more than half of a mean baseline pressure of the second range of selectable baseline pressures, Clapp does teach wherein the device may store multiple therapy modes with individualized parameters (paragraph 53-55) and that one of the adjustable parameters is baseline pressure (paragraph 54).  Further, baseline pressure represents a variable that may be optimized through routine experimentation (see MPEP 2144.05 II A).  With respect to routine optimization, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges which result from routine experimentation.  Additionally, baseline pressure is also representative of a results-effective variable (see MPEP 2144.05 II B), the baseline pressure results in a recognized result to maximize the effectiveness of the oscillatory pressure (Van Brunt: paragraph 91) , and where there is a design need for such a results-effective variable to be optimized, alongside a finite number of solutions, under the KSR ruling, optimizing pertinent ranges would be "obvious to try," and therefore not patentably distinct over the prior art.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clapp wherein a mean baseline pressure of the first range of selectable baseline pressures is more than half of a mean baseline pressure of the second range of selectable baseline pressures as the baseline pressures may be optimized through experimentation to compensate for variable device sizes or needed tightness (Van Brunt: paragraph 62 line 8-10) to ensure the most effective treatment (Van Brunt: paragraph 91).
In regards to claim 9, Clapp in view of Logan and Van Brunt teaches the device of claim 8.
While Clapp does not explicitly disclose wherein the mean baseline pressure of the first range of selectable baseline pressures is at least one kPA greater than the mean baseline pressure of the second range of selectable baseline pressures, Clapp does teach wherein the device may store multiple therapy modes with individualized parameters (paragraph 53-55) and that one of the adjustable parameters is baseline pressure (paragraph 54).  Further, baseline pressure represents a variable that may be optimized through routine experimentation (see MPEP 2144.05 II A).  With respect to routine optimization, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges which result from routine experimentation.  Additionally, baseline pressure is also representative of a results-effective variable (see MPEP 2144.05 II B), the baseline pressure results in a recognized result to maximize the effectiveness of the oscillatory pressure (Van Brunt: paragraph 91) , and where there is a design need for such a results-effective variable to be optimized, alongside a finite number of solutions, under the KSR ruling, optimizing pertinent ranges would be "obvious to try," and therefore not patentably distinct over the prior art.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clapp wherein the mean baseline pressure of the first range of selectable baseline pressures is at least one kPA greater than the mean baseline pressure of the second range of selectable baseline pressures as the baseline pressures may be optimized through experimentation to compensate for variable device sizes or needed tightness (Van Brunt: paragraph 62 line 8-10) to ensure the most effective treatment (Van Brunt: paragraph 91).
In regards to claim 10, Clapp in view of Logan teaches the device of claim 1.
While Clapp does not explicitly disclose wherein the first range of selectable baseline pressures is between 2 kPa and 4.5 kPa, Clapp does teach wherein the device may store multiple therapy modes with individualized parameters (paragraph 53-55) and that one of the adjustable parameters is baseline pressure (paragraph 54).  
Further, Van Brunt teaches wherein the first range of selectable baseline pressures is between 2 kPa and 4.5 kPa (largest min/max pressure range the blower may be set to is 0.1 psi, equaling 0.69 kPa, to 1.2 psi, equaling 8.27 kPa, paragraph 83).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clapp wherein the first range of selectable baseline pressures is between 2 kPa and 4.5 kPa as taught by Van Brunt as such pressure may be selected to compensate for variable device sizes or needed tightness (Van Brunt: paragraph 62 line 8-10) to ensure the most effective treatment (Van Brunt: paragraph 91).  Further, it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I).
In regards to claim 11, Clapp in view of Logan and Van Brunt teaches the device of claim 10.
While Clapp does not explicitly disclose wherein the first range of selectable baseline pressures is between 1 kPa and 3 kPa, Clapp does teach wherein the device may store multiple therapy modes with individualized parameters (paragraph 53-55) and that one of the adjustable parameters is baseline pressure (paragraph 54).  
Further, Van Brunt teaches wherein the second range of selectable baseline pressures is between 1 kPa and 3 kPa (largest min/max pressure range the blower may be set to is 0.1 psi, equaling 0.69 kPa, to 1.2 psi, equaling 8.27 kPa, paragraph 83).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clapp wherein the first range of selectable baseline pressures is between 1 kPa and 3 kPa as taught by Van Brunt as such pressure may be selected to compensate for variable device sizes or needed tightness (Van Brunt: paragraph 62 line 8-10) to ensure the most effective treatment (Van Brunt: paragraph 91).  Further, it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I).
In regards to claim 14, Clapp in view of Logan teaches the device of claim 13.
While Clapp does not explicitly disclose wherein the first frequency is greater than the second frequency, Clapp does teach wherein the device may store multiple therapy modes with individualized parameters (paragraph 53-55) and that one of the adjustable parameters is frequency (paragraph 37).  Further, frequency represents a variable that may be optimized through routine experimentation (see MPEP 2144.05 II A).  With respect to routine optimization, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges which result from routine experimentation.  Additionally, frequency is also representative of a results-effective variable (see MPEP 2144.05 II B), the frequency results in a recognized result to maximize the effectiveness of the oscillatory pressure (Van Brunt: paragraph 51), and where there is a design need for such a results-effective variable to be optimized, alongside a finite number of solutions, under the KSR ruling, optimizing pertinent ranges would be "obvious to try," and therefore not patentably distinct over the prior art.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clapp wherein the first frequency is greater than the second frequency as the frequency may be optimized through experimentation ensure the most effective treatment (Van Brunt: paragraph 51).
In regards to claim 15, Clapp in view of Logan teaches the device of claim 13.
While Clapp does not explicitly disclose wherein the second frequency is greater than the first frequency, Clapp does teach wherein the device may store multiple therapy modes with individualized parameters (paragraph 53-55) and that one of the adjustable parameters is frequency (paragraph 37).  Further, frequency represents a variable that may be optimized through routine experimentation (see MPEP 2144.05 II A).  With respect to routine optimization, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges which result from routine experimentation.  Additionally, frequency is also representative of a results-effective variable (see MPEP 2144.05 II B), the frequency results in a recognized result to maximize the effectiveness of the oscillatory pressure (Van Brunt: paragraph 51), and where there is a design need for such a results-effective variable to be optimized, alongside a finite number of solutions, under the KSR ruling, optimizing pertinent ranges would be "obvious to try," and therefore not patentably distinct over the prior art.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clapp wherein the second frequency is greater than the first frequency as the frequency may be optimized through experimentation ensure the most effective treatment (Van Brunt: paragraph 51).
In regards to claim 17, Clapp in view of Logan teaches the device of claim 16.
While Clapp does not explicitly disclose wherein a maximum baseline pressure of a first range of selectable baseline pressures of the pressure pulses for the first respiratory ailment is greater than a maximum baseline pressure of a second range of selectable baseline pressures of the pressure pulses for the second respiratory ailment, Clapp does teach wherein the device may store multiple therapy modes with individualized parameters (paragraph 53-55) and that one of the adjustable parameters is baseline pressure (paragraph 54).  Further, baseline pressure represents a variable that may be optimized through routine experimentation (see MPEP 2144.05 II A).  With respect to routine optimization, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges which result from routine experimentation.  Additionally, baseline pressure is also representative of a results-effective variable (see MPEP 2144.05 II B), the baseline pressure results in a recognized result to maximize the effectiveness of the oscillatory pressure (Van Brunt: paragraph 91) , and where there is a design need for such a results-effective variable to be optimized, alongside a finite number of solutions, under the KSR ruling, optimizing pertinent ranges would be "obvious to try," and therefore not patentably distinct over the prior art.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clapp wherein a maximum baseline pressure of a first range of selectable baseline pressures of the pressure pulses for the first respiratory ailment is greater than a maximum baseline pressure of a second range of selectable baseline pressures of the pressure pulses for the second respiratory ailment as the baseline pressures may be optimized through experimentation to compensate for variable device sizes or needed tightness (Van Brunt: paragraph 62 line 8-10) to ensure the most effective treatment (Van Brunt: paragraph 91).
In regards to claim 18, Clapp in view of Logan and Van Brunt teaches the device of claim 17.
While Clapp does not explicitly disclose wherein a minimum baseline pressure of a first range of selectable baseline pressures of the pressure pulses for the first respiratory ailment is greater than a minimum baseline pressure of a second range of selectable baseline pressures of the pressure pulses for the second respiratory ailment, Clapp does teach wherein the device may store multiple therapy modes with individualized parameters (paragraph 53-55) and that one of the adjustable parameters is baseline pressure (paragraph 54).  Further, baseline pressure represents a variable that may be optimized through routine experimentation (see MPEP 2144.05 II A).  With respect to routine optimization, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges which result from routine experimentation.  Additionally, baseline pressure is also representative of a results-effective variable (see MPEP 2144.05 II B), the baseline pressure results in a recognized result to maximize the effectiveness of the oscillatory pressure (Van Brunt: paragraph 91) , and where there is a design need for such a results-effective variable to be optimized, alongside a finite number of solutions, under the KSR ruling, optimizing pertinent ranges would be "obvious to try," and therefore not patentably distinct over the prior art.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clapp wherein a minimum baseline pressure of a first range of selectable baseline pressures of the pressure pulses for the first respiratory ailment is greater than a minimum baseline pressure of a second range of selectable baseline pressures of the pressure pulses for the second respiratory ailment as the baseline pressures may be optimized through experimentation to compensate for variable device sizes or needed tightness (Van Brunt: paragraph 62 line 8-10) to ensure the most effective treatment (Van Brunt: paragraph 91).
In regards to claim 19, Clapp in view of Logan and Van Brunt teaches the device of claim 17.
While Clapp does not explicitly disclose wherein a mean baseline pressure of the first range of selectable baseline pressures is more than half of a mean baseline pressure of the second range of selectable baseline pressures, Clapp does teach wherein the device may store multiple therapy modes with individualized parameters (paragraph 53-55) and that one of the adjustable parameters is baseline pressure (paragraph 54).  Further, baseline pressure represents a variable that may be optimized through routine experimentation (see MPEP 2144.05 II A).  With respect to routine optimization, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges which result from routine experimentation.  Additionally, baseline pressure is also representative of a results-effective variable (see MPEP 2144.05 II B), the baseline pressure results in a recognized result to maximize the effectiveness of the oscillatory pressure (Van Brunt: paragraph 91) , and where there is a design need for such a results-effective variable to be optimized, alongside a finite number of solutions, under the KSR ruling, optimizing pertinent ranges would be "obvious to try," and therefore not patentably distinct over the prior art.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clapp wherein a mean baseline pressure of the first range of selectable baseline pressures is more than half of a mean baseline pressure of the second range of selectable baseline pressures as the baseline pressures may be optimized through experimentation to compensate for variable device sizes or needed tightness (Van Brunt: paragraph 62 line 8-10) to ensure the most effective treatment (Van Brunt: paragraph 91).
In regards to claim 20, Clapp in view of Logan and Van Brunt teaches the device of claim 19.
While Clapp does not explicitly disclose wherein the mean baseline pressure of the first range of selectable baseline pressures is at least one kPA greater than the mean baseline pressure of the second range of selectable baseline pressures, Clapp does teach wherein the device may store multiple therapy modes with individualized parameters (paragraph 53-55) and that one of the adjustable parameters is baseline pressure (paragraph 54).  Further, baseline pressure represents a variable that may be optimized through routine experimentation (see MPEP 2144.05 II A).  With respect to routine optimization, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges which result from routine experimentation.  Additionally, baseline pressure is also representative of a results-effective variable (see MPEP 2144.05 II B), the baseline pressure results in a recognized result to maximize the effectiveness of the oscillatory pressure (Van Brunt: paragraph 91) , and where there is a design need for such a results-effective variable to be optimized, alongside a finite number of solutions, under the KSR ruling, optimizing pertinent ranges would be "obvious to try," and therefore not patentably distinct over the prior art.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clapp wherein the mean baseline pressure of the first range of selectable baseline pressures is at least one kPA greater than the mean baseline pressure of the second range of selectable baseline pressures as the baseline pressures may be optimized through experimentation to compensate for variable device sizes or needed tightness (Van Brunt: paragraph 62 line 8-10) to ensure the most effective treatment (Van Brunt: paragraph 91).
In regards to claim 21, Clapp in view of Logan and Van Brunt teaches the device of claim 17.
While Clapp does not explicitly disclose wherein the first range of selectable baseline pressures is between 2 kPa and 4.5 kPa, Clapp does teach wherein the device may store multiple therapy modes with individualized parameters (paragraph 53-55) and that one of the adjustable parameters is baseline pressure (paragraph 54).  
Further, Van Brunt teaches wherein the first range of selectable baseline pressures is between 2 kPa and 4.5 kPa, and the second range of selectable baseline pressures is between 1 kPa and 3 kPa (largest min/max pressure range the blower may be set to is 0.1 psi, equaling 0.69 kPa, to 1.2 psi, equaling 8.27 kPa, paragraph 83).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clapp wherein the first range of selectable baseline pressures is between 2 kPa and 4.5 kPa, and the second range of selectable baseline pressures is between 1 kPa and 3 kPa as taught by Van Brunt as such pressure may be selected to compensate for variable device sizes or needed tightness (Van Brunt: paragraph 62 line 8-10) to ensure the most effective treatment (Van Brunt: paragraph 91).  Further, it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I).
Response to Arguments
In regards to the arguments concerning the independent claims, these arguments concern the amendments made to the claims and are primarily addressed in the new rejections entered above.  However, with respect to the arguments concerning new reference Logan, these arguments are not persuasive.  concerning claim1, applicant alleges that Logan does not teach a predetermined time limit for the treatment specific to the ailment which is selected.  Examiner respectfully disagrees.  Logan establishes a total treatment time determined based on the disease to be treated (paragraph 30 line 4-8).  Concerning claim 16, Examiner’s interpretation of frequency is included in the new rejection entered above. 
In regards to the arguments concerning the dependent claims, these concern the dependency of the claims and are addressed in the rejections of the independent claims 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arielle Wolff whose telephone number is (571)272-8727. The examiner can normally be reached Mon-Thu 7:30-4:00; Fri 7:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIELLE WOLFF/Examiner, Art Unit 3785                                                                                                                                                                                                        
/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785